Title: Enclosure: Power of Attorney for Sale of Slaves, [21 September 1792]
From: Jefferson, Thomas
To: 


EnclosurePower of Attorney for Sale of Slaves

[21 Sep. 1792]

I Thomas Jefferson of Albemarle in Virginia do hereby constitute Edmund Winston and Charles Clay esquires and Bowling Clarke my attornies for the special purpose of selling, and conveying the following slaves to wit, Sam, Dilcey, Ambrose, Hanah and Dinah of one family, York Jameboy, Judy, Amy, Will and Frank, and taking paiment or obligations of paiment for the same: and I hereby ratify and confirm whatever acts relative to the premises shall be done by them, or any two of them, in like manner as if done by myself. In witness whereof I have hereto set my hand and seal this twenty first day of September 1792.
Witness
P. DeRieux

Th: Jefferson

